Title: To Thomas Jefferson from Francis Walker Gilmer, 23 February 1825
From: Gilmer, Francis Walker
To: Jefferson, Thomas


Dear Sir:
Richmond
23d Feby. 1826.
I received yesterday from Mr. Key, a letter from Dr Birkbeck of London, inclosing another from Mr. Harwood, of which I deem it my duty to apprize the visitors of the university.Mr. Harwood is the Lecturer on Natural History, at the Royal Institution, London. He was the only person I had any idea of employing in this department, of whom I could hear. His engagements however would not permit him to leave England until June or July. This circumstance, together with its being doubtful whether he could include chemistry in his course, induced me to discontinue the negotiation. I find he is very desirous to become one of our Professors, & should you not be able to procure one in the U.S. before May or June, I shall have great pleasure in renewing my correspondence with Mr. Harwood in your behalf. His prepossessions appear to be favorable to our country, and I have little doubt, that in Natural history, he would be a valuable accession.I mentioned in a former letter, that some delay was likely to occur as to shipping part of the apparatus. I am glad that the  difficulty was postponed for my instructions, and that all the apparatus has been shipped, and has before this arrived at charlottesville.yours most trulyF. W. Gilmer